                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY ALEXANDER RICHARDSON,                          CASE NO. 18-cv-04620-YGR
                                   8                    Plaintiff,                           ORDER VACATING TRIAL AND PRETRIAL
                                                                                             DEADLINES; COMPELLING DEPOSITION
                                   9             vs.                                         AND DISCOVERY INFORMATION; SETTING
                                                                                             SCHEDULE ON CROSS-MOTIONS FOR
                                  10     CALIFORNIA DEPARTMENT OF                            SUMMARY ADJUDICATION; AND SETTING
                                         CORRECTIONS AND REHABILITATION, ET                  STATUS CONFERENCE
                                  11     AL.,
                                                                                             Dkt. No. 72, 76
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13           On October 8, 2019, the Court held a hearing on the pending Motion to Dismiss Plaintiff's
                                  14   Third Amended Complaint filed by defendants Sandra Alfaro, et. al. (Dkt. No. 63), as well as
                                  15   plaintiff Troy Richardson’s Administrative Motion for an Order to Extend Deadlines (Dkt. No. 76)
                                  16   and the parties’ stipulation to continue certain dates (Dkt. No. 72). As discussed more fully on the
                                  17   record, the Court ORDERS as follows:
                                  18           1. The current trial date, pretrial deadlines, and discovery deadlines are VACATED to be
                                  19   reset by the Court by further notice.
                                  20           2. Defendants are to produce defendant Corinne Bjorgum for deposition on October 22,
                                  21   2019.
                                  22           3. Defendants shall submit a response indicating whether Jose Tovar continues to be
                                  23   employed by California Department of Corrections no later than Friday, October 11, 2019, at
                                  24   12:00 p.m.
                                  25           4. The parties shall file their cross-motions for summary adjudication on the issue of the
                                  26   correct calculation of plaintiff’s sentence as follows:
                                  27                    Plaintiff to file motion by October 21, 2019;
                                  28                    Defendants to file cross-motion and opposition to motion by November 4, 2019;
                                   1                 Plaintiff to file opposition to cross-motion and reply on motion by November 12,

                                   2                  2019;

                                   3                 Defendants to file reply on cross-motion by November 19, 2019; and

                                   4                 Hearing on cross-motions SET for December 10, 2019, at 2:00 p.m. in

                                   5                  Courtroom 1, United States District Courthouse, 1301 Clay Street, Oakland.

                                   6           5. The Court SETS a further hearing for October 25, 2019, at 10:00 a.m. in Courtroom 1,

                                   7   United States District Courthouse, 1301 Clay Street, Oakland, regarding the status of discovery,

                                   8   any requests for authorization of further discovery, and efforts to narrow the individual defendants

                                   9   named in the operative complaint. The parties shall file a Joint Status Report by October 23,

                                  10   2019.

                                  11           This terminates Docket Nos. 72 and 76.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 9, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  14                                                        UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
